UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 97-2077



WILLIE J. BUCK,

                                              Plaintiff - Appellant,

          versus


STATE HIGHWAY ADMINISTRATION,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CA-
96-2632-S)


Submitted:   March 12, 1998                 Decided:   March 23, 1998


Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Willie J. Buck, Appellant Pro Se. Pamila Junette Brown, Michael P.
Kenney, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order granting summary

judgment in favor of Defendant in his employment discrimination

action. We have reviewed the record and the district court's opin-

ion and find no reversible error. Accordingly, we affirm on the

reasoning of the district court. Buck v. State Highway Admin., No.
CA-96-2632-S (D. Md. July 14, 1997). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                          AFFIRMED




                                2